                                               Tnr Crrv oF NEWYonx
JAMES E. JOHNSON                              Law DnpaRTMENT                                    MATTFIEW W. McQUEEN
Corporalion Counsel                                  CHURCH STREET
                                                   lOO                                                      Senior Counsel
                                                  NEW YORK, NY IOOOT                               rnmcqueen@law.nyc.gov
                                                                                                     Phone: (212) 356-2423
                                                                                                       Fax: (212) 356-3509



                                                                         Febnrary 3,?"Q7,0
         BY E.C.F
         Honorable Sanket J. Bulsara
         United States Magistrate Judge
         United States District Court
         Eastern District of New York
         225 CadmanPlazaEast
         Brooklyn, New York ll20l

                         Re:   Peter Martin v. City of New York, et al
                               18 CV 3241 (CBA) (SJB)
          Your Honor:

                         Iam an Assistant Corporation Counsel in the Office of James E. Johnson,
          Corporation Counsel of the City of New York, and represent the defendants in the above-
          captioned case. I respectfully write in response to the Court's January 21,2020 Order to Show
          Cause regarding the parties' failure to appear   for an in-person status conference

                         Please know that my failure to appear at the court conference on January    2J was
         not intentional. Unfortunately, I did not have that court conference listed on my calendar. It is
         unclear to me why that date did not make it into my calendar, because all of the other dates from
         the Couft's October 3,2019 Order did. Although most of the dates from the October 3,2019
         Order were changed by the Court's January 9,2020 Order extending discovery, I do understand
         that the Court did not adjourn the January 27 conference, and do not believe that I would have
         removed it from my calendar without seeing an adjournment. Accordingly, I believe that I must
         have errored in not saving the date in my calendar at the time that I was calendaring the dates
         from the Court's October 3,2019 Scheduling Order. In any event, I accept full responsibility for
         my failure to properly calendar the Court conference which resulted in my failure to appear in
         Court on January 27, and pray that the Court will accept my sincerest apologies for this effor.

                         Regrettably, I was out sick on Monday, January 27,the date of the conference, as
          well the following Wednesday. Had I been in the office when the Court called, I certainly would
          have made every effort to come directly to Court to make an appearance. Although I was not in
          the office, I was checking my e-mail and voicemail periodically throughout the day, and called
          the Your Honor's Case Manager back as soon as I received the message about the conference.
                The parties have been working well together to complete a significant amount of
discovery in this matter. Although the inconvenience to the Court cannot be overstated, we don't
believe that either of the parties was prejudiced, as it appears that both parties failed to appear.

                Again, my failure to appear for the conference was inadvertent and not willful.
Had I been in a positon to immediately travel to the Court for an appearance when the Court
called on January 2T,lcertainly would have. I beg forthe Court's forgiveness, and can assure
the Court that this will not happen again. To the extent that the Court reschedules the conference
for another date, defense counsel will certainly be present.l

               Defendants thank the Court for its time and consideration in this regard, and again
apologize for the inconvenience caused to the Court.


                                                             Respectfully submitted,

                                                              ryl/lr
                                                             Matthew W. McQueen
                                                             Special Federal Litigation Division

cc     Thomas Kissane, Esq. (by E.C.F.)
       Attorneyfor Plaintiff




1
  For the convenience of the Court, I have conferred with plaintiff s counsel, Thomas Kissane, in
order to provide the Court with the parties' availability for an rescheduled cont"erence. ,b'act
discovcry is currcntly sct to closc on Fcbruary 14,2020. In the event that the Court intends to
reschedule the missed conference to another date this month, the parties are both currently
available on February 6, 2020; February I , 2020 (after 1 1 :00 AM); February 10,2020; February
71,2020; February 25,2020; February 26,2020 (morning at or before I 1:00 AM); February 27 ,
2020 or February 28,2020. Please note that counsel for both parlies currently anticipate going
out of town during the week of February 17 to February 21,2020, and respectfully request that
the Court not schedule a conference during that week.



                                                2
